     Case 1:19-cv-00943-RSK ECF No. 12, PageID.875 Filed 01/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROBERT E. JACKSON,

        Plaintiff,

v.                                                         Case No. 1:19-cv-943
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                            ORDER

                In accordance with the Opinion filed this date, this case is REMANDED pursuant

to sentence six of 42 U.S.C. § 405(g). This case shall be administratively closed pending further

order of the Court.

                IT IS SO ORDERED.



Dated: January 21, 2021                             /s/ Ray Kent
                                                    RAY KENT
                                                    United States Magistrate Judge
